Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 2, 9, 12 and 13 have been cancelled.
	Claims 1, 3-8, 10, 11 and 14 are pending. 

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.130(A), amendments and arguments filed 3/12/21 are acknowledged and have been fully considered. The Declaration under 37 CFR 1.130(A), amendments and arguments are persuasive. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 3/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16710046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Applicant's Declaration under 37 CFR 1.130(A), amendments and arguments are persuasive. As persuasively shown by Applicant, the composite of Eqtesadi et al. (Journal of the European Ceramic Society 2015) has a completely different structure from the claimed structure made by mixing the sintered bioglass and the biocompatible polymer and performing injection molding to produce sintered bioglass particles dispersed in the biocompatible polymer matrix as comparatively shown on page 6 of 9 of the response filed 3/12/21 and shown below with the inventive scaffold on the left and Eqtesadi et al. on the right:

    PNG
    media_image1.png
    411
    657
    media_image1.png
    Greyscale
 
Consequently, the instantly claimed subject matter appears free of the art and is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 3-8, 10, 11 and 14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613